                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION

UNITED STATES OF AMERICA.

        Plaintiff,                                                  Case No. 18-cr-20133

v.                                                                  Honorable Thomas L. Ludington
                                                                    Magistrate Judge Patricia T. Morris
BRANDON PUTMAN

      Defendant.
_________________________________/

ORDER DENYING MOTION FOR RECONSIDERATION AS MOOT AND GRANTING
                   MOTIONS IN LIMINE IN PART

        On September 11, 2018, the Court entered an order taking the motion for joinder and the

motions in limine under advisement, denying the motion for return of property without prejudice,

directing the government to respond to Brandon Putman’s motion in limine, directing the

government to file an affidavit in support of its response to the motion in limine, and directing

Brandon Putman to file a written waiver of his Bruton objection (to a statement concerning

“tinkering”) as a condition of joining the cases. The motion for joinder is now moot, as the

parties have filed a stipulated dismissal of the indictment against William Putman, II.

        On September 17, 2018, the government requested reconsideration of a portion of the

Court’s September 11 order in which the Court stated that there is no apparent predicate for the

admission against Brandon Putman of two statements1 made by William Putman. ECF No. 47.

The government asks the court to admit the agent’s testimony regarding the statements at

Brandon Putman’s trial. The government argues that the statements are admissible under Rule


1
  These two statements are distinct from the statement concerning “tinkering” discussed above, which Brandon
Putman has waived his objection to. William Putman allegedly told an ATF agent 1) that he doesn’t know where
Brandon would have gotten the money for the DIAS because all expenses had to be approved by the family, and 2)
that Brandon wanted the DIAS to start a family business.
801(d)(2)(D)’s hearsay exclusion for statements “made by the party’s agent or employee on a

matter within the scope of that relationship and while it existed.” Because the Court did not rule

on the admissibility of the statements, there is no admissibility determination to reconsider.

Rather, the Court declined to require Brandon Putman to waive his Bruton objection to the

statements as a condition of joinder, an issue which is now moot due to the dismissal of the

indictment against William Putman.

       With respect to the motion in limine concerning the three silencers registered to William

Putman, the Court noted that those silencers have minimal relevance absent a connection

between those silencers and the AR-15 he is charged with possessing. The government furnished

an affidavit of ATF Agent Stephen Ross which stated that William Putman has three silencers

registered to him: a .30 caliber, a .308 caliber, and a .22 caliber. Aff. ¶ 24, ECF No. 49-2. Agent

Ross opined that, “[b]ased on the NFRTR description of the silencers” and his “consultation with

the Firearms Technology Branch experts, it is possible that the .30 caliber and the .308 caliber

silencers . . . could be attached to the AR-15 seized on February 15, 2018.” Id. ¶ 25. Defendants

disagree. Agent Ross stated in the affidavit that he “can arrange to have that possibility tested if

William Putman, II, would agree to make the silencers available to ATF for that purpose.” Id.

       The government argues that, because the silencers could be used to conceal machine gun

fire, they are therefore relevant to Brandon’s knowledge that the items he is charged with

possessing were machine guns. Notably, the silencers were not found with the AR-15, let alone

attached to the AR-15. Moreover, the Agent furnished no testimony that the silencers are only

compatible with an AR-15. Rather, the Agent testified only that it was possible that the silencers

could fit the weapon. There is simply no evidence that the particular silencers at issue, or any

silencers, were ever used in conjunction with the seized AR-15. Brandon Putman is also not

                                               -2-
charged with possessing the AR-15, but with possessing auto-sears which allegedly are

compatible with the AR-15, creating yet another inferential gap between Brandon Putman and

the silencers. The mere fact that the silencers exist and are registered in William Putman’s name,

without more, is factually disconnected to Brandon Putman’s charged conduct. Accordingly, the

foundation for their admission is inadequate on these facts, and they will be excluded. With

respect to the silencers registered to Ephesians 610 Armor LLC, the government has indicated

that it has no intention of introducing them in its case in chief. As noted previously, it is

premature to speculate on their admissibility for impeachment or other purpose. Objections to

their use for those purposes must wait until trial.

       Accordingly, it is ORDERED that the motion for reconsideration, ECF No. 47 (case no.

18-cr-20133), is DENIED as moot.

       It is further ORDERED that the motion in limine, ECF No. 27, is GRANTED in part

and DENIED in part, as set forth above.



                                                                                 s/Thomas L. Ludington
                                                                                 THOMAS L. LUDINGTON
                                                                                 United States District Judge
Dated: October 30, 2018


                                              PROOF OF SERVICE

                     The undersigned certifies that a copy of the foregoing order was served
                     upon each attorney or party of record herein by electronic means or first
                     class U.S. mail on October 30, 2018.

                                                       s/Kelly Winslow
                                                       KELLY WINSLOW, Case Manager




                                                             -3-
